 

Exhibit 10.2

Master Property Management, Leasing

and Construction Management Agreement

This Master Property Management, Leasing And Construction Management Agreement
(“Agreement”) is made and entered into as of the 11th day of August, 2010, by
and among Wells Core Office Income REIT, Inc., a Maryland corporation (“Wells
Core REIT”), Wells Core Office Income Operating Partnership, L.P., a Delaware
limited partnership (“Wells Core OP”), Wells Real Estate Advisory Services III,
LLC, a Georgia limited liability company, and Wells Management Company, Inc., a
Georgia corporation (“Manager”).

Background

Wells Core OP was organized to acquire, own, operate, lease and manage real
estate properties on behalf of Wells Core REIT. Owner (as defined below) intends
to retain Manager to manage, coordinate the leasing of, and manage construction
activities related to, some of the real estate properties acquired for the
benefit of Wells Core REIT under the terms and conditions set forth herein.

Agreement

Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

1.1. “Advisor” means Wells Real Estate Advisory Services III, LLC, a Georgia
limited liability company, or its successor as advisor of Wells Core REIT.

1.2. “Affiliate” of another Person includes only the following: (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person directly or indirectly owning, controlling,
or holding with the power to vote 10% or more of the outstanding voting
securities of such other Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such other Person;
and (v) any executive officer, director, trustee, or general partner of such
other Person. The Manager shall not be deemed to control or be under common
control with another Wells-sponsored program unless (i) the Manager owns 10% or
more of the voting equity interests of such program or (ii) a majority of the
board (or equivalent governing body) of such program is comprised of Affiliates
of the Manager.

1.3. “Conflicts Committee” has the meaning ascribed to that term in the articles
of incorporation of Wells Core REIT.

 



--------------------------------------------------------------------------------

 

1.4. “Improvements” means buildings, structures, and equipment from time to time
located on the Properties and all parking and common areas located on the
Properties.

1.5. “Lease” means, unless the context otherwise requires, any lease or sublease
made by Owner or Owner JV as landlord or by its predecessor.

1.6. “Management Fees” has the meaning set forth in Section 4 hereof.

1.7. “Owner” means Wells Core OP, Wells Core REIT, and each of their direct and
indirect subsidiaries.

1.8. “Owner JV” means any joint venture, limited liability company or other
Affiliate of Owner that is controlled or managed by Owner and that owns, in
whole or in part, any Improvements.

1.9. “Ownership Agreements” has the meaning set forth in Section 2.3.B hereof.

1.10. “Person” means any natural persons, partnership, corporation, association,
trust, limited liability company or other legal entity.

1.11. “Properties” means all real estate properties owned by Owner or Owner JV
and all tracts acquired by Owner or Owner JV in the future containing
income-producing Improvements or on which Owner or Owner JV will construct
income-producing Improvements that are included on a Property Amendment to this
Agreement (but does not include real estate property owned by Owner or Owner JV
that is not included on a Property Amendment agreed to by Owner and Manager).

1.12. “Property Amendment” means an amendment to this Agreement describing a
parcel of real estate and an Improvement thereon (or, in the case of
construction management services provided pursuant to Section 2.6, an
Improvement or a planned Improvement, as the case may be) and describing the
services to be provided by Manager to Owner or an Owner JV under this Agreement.

 

  2.

Appointment Of Manager; Services To Be Performed.

2.1. Appointment of Manager. Owner hereby engages and retains Manager as the
sole and exclusive manager of the Properties to perform such functions as are
specified on the Property Amendment related to each Property and as set forth
herein. Manager hereby accepts such appointment on the terms and conditions
hereinafter set forth. It being understood that this Agreement causes Manager to
be, at law, Owner’s and Owner JV’s agent with respect to the Properties but only
for the limited purposes set forth on the Property Amendments and otherwise
expressly set forth herein upon the terms contained herein. Owner represents
that it has authority to grant such agency power. Nothing herein shall obligate
Owner to enter into any Property Amendment.

 

2



--------------------------------------------------------------------------------

 

2.2. Dealings with Advisor. Unless Owner specifically informs Manager to the
contrary, Advisor may perform any of the obligations or exercise any of the
rights of Owner or Owner JV under this Agreement; provided that any actions that
Advisor takes on behalf of Owner pursuant hereto are subject to the terms of the
agreements between Advisor and Owner, and this Section 2.2 does not expand or
modify the authority of Advisor to act on behalf of Owner. No Property Amendment
shall be entered into by Owner without the approval of Owner’s Board of
Directors (or a committee of the board authorized to give such approval).

 

  2.3.

General.

A. Efforts of Manager. Manager agrees to perform its duties under this agreement
and to use reasonable commercial efforts to enhance the Properties’ ability to
generate income. Manager’s services are to be of scope and quality not less than
those generally performed by professional managers of other similar properties
in the areas in which Properties are located. Manager shall make available to
Owner and any Owner JVs the full benefit of the judgment, experience and advice
of the members of Manager’s organization and staff with respect to the policies
to be pursued by Owner and Owner JVs relating to the management, operation,
leasing, construction and/or buildout of the Properties.

B. Ownership Agreements. Manager has received copies of agreements of limited
partnership, joint venture partnership agreements and operating agreements of
Owner and its Affiliates as well as the articles of incorporation, bylaws, and
registration statement on Form S-11 (no. 333-107066) of Wells Core REIT,
including all prospectus supplements and post-effective amendments thereto
(collectively, the “Ownership Agreements”) and is familiar with the terms
thereof. Advisor agrees to obtain and review copies of all mortgages on all
Properties and inform Manager of any restrictions relating to property use
thereof. Manager will use reasonable care to avoid any act or omission which, in
the performance of its duties hereunder, in any way conflicts with the terms of
the Ownership Agreements or the mortgages in the absence of the express
direction of the Conflicts Committee, and Manager shall promptly notify Owner if
any such conflict arises.

2.4. Specific Duties as Property Manager. Manager’s duties as property manager
for any of the Properties indicated on a Property Amendment as being subject to
the management services as provided herein include the following:

A. Monies Collected. Manager will collect all rent and other monies from tenants
and any sums otherwise due Owner or Owner JV with respect to the Properties in
the ordinary course of business in accordance with the terms and conditions of
all leases and other agreements for the use and occupancy of the Properties,
including any other charges that may become due at any time from any tenant or
from others for services provided in connection with the use and occupancy of
the Properties. In collecting such monies, Manager will inform tenants of the
Properties that all remittances are to be in the form of a check,

 

3



--------------------------------------------------------------------------------

money order or wire transfer. Owner authorizes Manager to request, demand,
collect and receipt for all such rent and other monies and to institute legal
proceedings in the name of Owner or Owner JV for the collection thereof and for
the dispossession of any tenant in default under its Lease. All monies so
collected shall be deposited in an Account (as defined in Section 2.4.K(1)).
Manager shall not write-off any income items without the prior approval of
Owner.

B. Lease and Mortgage Obligations. Manager will perform all duties of the
landlord under all Leases insofar as such duties relate to operation,
maintenance, and day-to-day management. Manager will also provide or cause to be
provided, at Owner’s or Owner JV’s (as appropriate) expense, all services
normally provided to tenants of like premises, including where applicable and
without limitation, gas, electricity or other utilities required to be furnished
to tenants under leases, normal repairs and maintenance, and cleaning and
janitorial service. Manager shall use its commercially reasonable efforts to
comply with the terms and conditions of all Leases and shall promptly advise
Owner of any material breaches. Manager shall also perform all covenants and
obligations required to be performed under the provisions of all mortgages,
deeds of trust, deeds to secure debt or other like instrument to the extent that
the performance of such covenants and obligations are within the day-to-day
control of Manager or as may be requested by Owner.

C. Building Inspections. Conduct complete inspections of the Properties and the
surrounding common areas and all of their mechanical facilities as is prudent to
determine that the same are in good order and repair, but no less frequently
than once per calendar quarter during the term of this Agreement; provided,
however, that any Properties subject to triple-net leases need only be inspected
semi-annually.

D. Maintenance. Manager will cause the Properties to be maintained in the same
manner as similar properties in the area. Manager’s duties and supervision in
this respect include, without limitation, cleaning of the interior and the
exterior of the Improvements and the public common areas on the Properties and
the making and supervision of repairs, alterations, and decoration of the
Improvements, subject to and in strict compliance with this Agreement and the
Leases.

E. Limitations on Expenditures. Manager will not incur any costs other than
those estimated in any approved budget or approved pro forma statements or as
otherwise specified in a Property Amendment except for:

(1) costs incurred in emergency situations in which action is immediately
necessary for the preservation or safety of a Property, or for the safety of
occupant or other person (or to avoid the suspension of any necessary service of
the Property);

 

4



--------------------------------------------------------------------------------

 

(2) expenditures for real estate taxes and assessments that exceed the amount
budgeted but only to the extent that such additional amounts are the result of a
tax rate increase, property value reassessment or other assessment that occurs
after the preparation of the budget;

(3) maintenance and repair costs that are individually under $10,000 (unless a
different amount is specified in a Property Amendment) so long as such costs in
the aggregate do not exceed the amount budgeted for such items by more than 5%;
and

(4) maintenance supplies calling for an aggregate purchase price of less than
$5,000, unless a different amount is specified in a Property Amendment.

F. Notice of Violations. Manager will forward to Owner promptly upon receipt all
notices of violation or other notices from any governmental authority, and board
of fire underwriters or any insurance company, and shall make such
recommendations regarding compliance with such notice as shall be appropriate.

G. Personnel. Any personnel Manager hires to maintain and operate a Property
shall be the employees or independent contractors of Manager and not of Owner or
Owner JV. Manager agrees to use due care in the selection and supervision of
such employees or independent contractors. Manager is responsible for the
preparation of and shall timely file all payroll tax reports and timely make
payments of all withholding and other payroll taxes with respect to each
employee.

H. Utilities, Supplies and Services. Manager shall enter into or renew, in the
name and on behalf of Owner, contracts for electricity, gas, steam, landscaping,
fuel, oil, maintenance and other services as are customarily furnished or
rendered in connection with the operation of similar properties in the area and
shall order all necessary supplies and equipment required for the proper
operation, maintenance and repair of the Properties;

I. Tenant Complaints. Manager shall maintain business-like relations with the
tenants of the Properties and respond to tenant complaints in a prudent,
businesslike manner. Manager shall maintain a record of tenant complaints and
Manager’s response to such complaints which record shall be available for review
by Owner.

J. Signs. Manager shall place and remove, or cause to be placed and removed,
such signs upon the Properties as Manager deems appropriate, subject, however,
to the terms and conditions of the Leases and to any applicable ordinances and
regulations.

 

5



--------------------------------------------------------------------------------

 

  K.

Banking Accommodations.

(1) Operating and Maintaining Bank Accounts. Manager shall establish and
maintain one or more separate checking accounts (each, an “Account”) in the
Owner’s or Owner JV’s (as appropriate) name for funds relating to the
Properties. All monies deposited from time to time in each Account shall be and
remain the property of Owner or Owner JV (as appropriate) and shall be withdrawn
and disbursed by Manager for the account of Owner or Owner JV (as appropriate)
only as expressly permitted by this Agreement for the purposes of performing the
obligations of Manager hereunder. No monies collected by Manager on Owner’s or
Owner JV’s behalf shall be commingled with funds of Manager. Each Account shall
be maintained, and monies shall be deposited therein and withdrawn therefrom, in
accordance with the following:

(a) All sums received from rents and other income from the Properties shall be
promptly deposited by Manager in an Account. All checks drawn to the order of
Owner, Owner JV, or Advisor should be endorsed by Manager for deposit only and
deposited in an Account.

(b) Manager shall have the right to designate two or more persons who shall be
authorized to draw against each Account, but only for purposes authorized by
this Agreement. Manager may not under any circumstances write a check on an
Account payable to or in favor of Manager or any Affiliate of Manager other than
(i) to reimburse itself for expenditures made on behalf of the Properties, and
(ii) to pay itself the Management Fees payable hereunder, provided that any such
expenditure, reimbursement or Management Fee shall be reflected in the monthly
operating statement provided with respect to the month in which such expenditure
or reimbursement is paid, and all proper procedures for payment have been
followed.

(c) All sums due to Manager hereunder, whether for compensation, reimbursement
for expenditures, or otherwise, as herein provided, shall be a charge against
the operating revenues of the Properties and shall be paid and/or withdrawn by
Manager from an Account in accordance with the terms of the approved budgets or
pro formas and to the extent funds are available therefor after taking into
account other required expenses of the Properties; provided, that if Manager has
received a notice in accordance with Section 7.1 that it is in default of any
material provision hereof and has not cured such default within ten
(10) business days, then Manager shall refrain from and be prohibited from
withdrawing funds from an Account pursuant to this Subsection 2.4.K(1)(c)

 

6



--------------------------------------------------------------------------------

until such default is cured and Owner has consented to a normal resumption of
the activity provided for in this Subsection 2.4.K(1)(c). In the event that
Manager determines that there are insufficient funds in the Accounts for the
Properties to pay sums due to Manager hereunder and to pay the other expenses of
the Properties, then Manager shall notify Owner in writing and Owner shall
promptly make sufficient funds available to satisfy such obligations.

(d) Unless otherwise directed by Owner, by the 30th day of the first month
following each calendar quarter, Manager shall forward to Owner or Owner JV net
operating proceeds from the preceding quarter, retaining at all times, however a
reserve for each Property as specified on the Property Amendment related
thereto, in addition to any amounts otherwise provided in the budget as approved
by the Owner to meet unbudgeted contingencies.

(2) Closing Bank Accounts. All items relating to bank account closings are to be
coordinated through Owner. Manager is required to process cash activity in
accordance with any applicable termination agreement, purchase and sale
agreement, merger agreement, etc. Manager is responsible for final bank account
reconciliation at the time of close out or transfer of the account.

(3) Bank Account Statements & Reconciliation.

(a) Bank account statements will be delivered (via U.S. Mail) to a mailing
address stipulated by Manager directly from the banking institution to the
Manager’s accounting offices.

(b) Manager should reconcile all bank accounts in a timely manner and make
available such reconciliation(s) on request. Manager shall provide explanations
for any large, unusual or recurring reconciling items along with an indication
as to when they will be resolved. Bank reconciliations must be reviewed,
approved, and initialed by at least one accounting supervisor independent from
the individual preparing the bank reconciliation

(c) Any issues relating to timely receipt of the monthly bank account statement
(based on the established bank account statement cut-off date) should be
directed towards the banking institution. Recurring problems relating to the
timely receipt of statements should be brought to the attention of Owner.

 

7



--------------------------------------------------------------------------------

 

(d) Unless Owner specifically requires otherwise, bank account service
charges/fees will be set up to be billed (by the banking institution) directly
to the account.

(e) Outstanding checks (over 6 months old) should be researched and resolved in
accordance with instructions from Owner.

(4) Failure of Depository Institution at which an Account is Located. Manager
shall have no liability to Owner for any amounts in an Account which are lost or
not covered by insurance if the depository institution at which the Account is
maintained fails or is otherwise placed in the control of a governmental or
quasi governmental authority and the assets of the Account are thereby forfeited
in whole or in part, provided such depository institution was selected with
reasonable care.

L. Expenses. Manager shall analyze all bills received for services, work and
supplies in connection with the maintaining and operating the Properties, pay
all such bills, and pay utility and water charges, sewer rent and assessments,
and any other amount payable in respect to the Properties. Manager shall use
reasonable commercial efforts to pay all bills within the time required to
obtain discounts, if any. Owner may from time to time request that Manager
forward certain bills to Owner promptly after receipt, and Manager shall comply
with any such request. It is understood that the payment of real property taxes
and assessment and insurance premiums will be paid out of an Account by Manager.
All expenses shall be billed at net cost (i.e., less all commissions, discounts
and allowances, however designed, but excluding rebates). Additionally, Manager
will be held responsible for all Property 1099 reporting to the IRS. 1099’s must
be filed under Manager name and Manager taxpayer identification number (TIN),
listing Manager as the “payer”. Manager will provide annually a signed
declaration indicating compliance with 1099 reporting; Manager will provide this
declaration to Owner with the February Reporting Package. Penalties for
misfilings are not to be charged to the property, but are payable by Manager.

 

  M.

Other Cash Management Items.

(1) To the extent funds are available in an Account, Manager shall pay the
operating expenses of the Properties (including, without limitation, sums due
Manager under this Agreement) and any other payments relative to the Properties
as required by the terms of this Agreement.

(2) Any interest or other income earned on the assets of an Account shall be
re-deposited in the Account, and shall for federal and state income tax purposes
be deemed to be income of the Owner or Owner JV.

 

8



--------------------------------------------------------------------------------

 

(3) Unless the bank account structure utilizes an automated cash concentration
to the Owner (e.g., zero balance account structure), amounts held in reserve
should be forecasted for significant expenditures (e.g. real estate tax
payments) and must be held in interest bearing vehicles until the funds are
disbursed.

(4) If a Property has petty cash, it is the Manager’s responsibility to ensure
that petty cash is reconciled to general ledger and replenished on a monthly
basis.

 

  N.

Books and Records.

(1) General. Manager shall cause to be kept account books and records for the
Properties. Books and records must show all receipts, expenditures and all other
records necessary or convenient for the recording of the results of operations
of the Properties. Such account books and records shall be kept in a secure
location at the office(s) where Manager normally keeps all of its records and
shall be open to inspection by Owner and its representatives at any reasonable
time. Upon the effective date of expiration or termination of this Agreement,
all such books and records shall be forthwith turned over to Owner so as to
ensure the orderly continuance of the operations of the Properties. Manager
shall take necessary measures to ensure such control over accounting and
financial transactions as is reasonably required to protect Owner’s and Owner
JV’s assets, from theft, error or fraudulent activity on the part of Manager’s
employees or other agents. Manager shall indemnify and hold Advisor, Owner, and
Owner JV harmless from all such losses, including, but not limited to, the
following:

(a) Theft of assets by Manager’s employees or other agents;

(b) Penalties and interest due to delay in payment of invoices, bills or other
like charges if funds of Owner or Owner JV or funds in an Account were available
to make said payments and delays were not the result of any action or inaction
on the part of the Owner;

(c) Overpayment or duplicate payment of invoices arising from either fraud or
error;

(d) Overpayment of labor costs arising from either fraud or error;

(e) A sum equal to the value of any form of payment from purveyors to Manager’s
employees or associates arising from the purchase of goods or services for the
Properties; and

 

9



--------------------------------------------------------------------------------

 

(f) Unauthorized use of facilities by Manager’s employees or associates.

(2) Charts of Accounts. The format of all financial reports, documents and other
statements prepared by Manager pursuant to this Agreement shall utilize the
format required by Owner, as the same may be changed by Owner from time to time.

(3) Fixed Asset Accounting. For Properties in portfolios requiring maintenance
of fixed asset accounting detail and related depreciation (as specified in the
Accounting Policies), Manager will be required to maintain and submit to Owner
on a monthly basis, a detailed schedule of all fixed asset additions and the
related depreciation/amortization and accumulated depreciation/ amortization
utilizing the useful lives and various depreciation methods specified within the
Accounting Policies. All such schedules shall agree to the amounts posted within
the general ledger. Manager shall not be responsible for any errors in data made
prior to Manager’s involvement with the data.

(4) Periodic Meetings. As reasonably required by Owner, Manager and other
personnel engaged or involved in the management and operation of the Properties
shall meet to discuss the historical results of operations and to consider
deviations from budget.

(5) Right to Conduct Audit. Owner shall have the right to conduct an audit of
the Properties’ operations by using its own internal auditors or by employing
independent auditors. Costs associated with conducting such audits by internal
or independent auditors shall be borne by Owner or Owner JV. Should such audits
result in the discovery of either weaknesses in internal control or errors in
record keeping, these shall be communicated to the Manager in writing. Manager
shall correct such discrepancies either upon discovery or within a reasonable
period of time after notification. Manager shall inform Owner in writing of the
action taken and to be taken to correct such audit discrepancies. If any audit
conducted by or on behalf of Owner or Owner JV reveals a discrepancy in excess
of ten percent (10%), and greater than $10,000, for any material line item (i.e.
base rent, operating escalation income, total cleaning, total repairs and
maintenance, etc.), Manager shall be responsible for the reasonable expenses of
such audit.

(6) Ownership of Books and Records. The books of accounts and all other records
relating to or reflecting the operations of the Properties shall at all times be
the property of Owner or Owner JV, as applicable.

 

10



--------------------------------------------------------------------------------

 

O. Accounting Policies. Manager shall use the accrual method of accounting with
GAAP adjustments shown below (unless and until GAAP changes):

(1) Straight-Line Rent Adjustment – Record straight-line rent over the entire
lease period on a lease by lease basis

(2) Free Rent Adjustment – Recognize any Free Rent as part of the straight-line
rent calculation on a lease by lease basis

(3) Capitalization Policy – Capitalize any expenditure that replace, improve, or
otherwise extend the economic life of an asset in excess of $5,000 for any given
project. This includes tenant improvements and lease acquisition costs (leasing
commissions, space planning fees, legal fees, etc) that are in excess of $5,000

(4) Depreciation Expense – Record monthly depreciation expense on a
straight-line basis over the estimated useful life of a given asset

(5) Amortization Expense – Record monthly amortization expense on a
straight-line basis over the life of the lease for which the cost was incurred

(6) Other – Adopt such other accounting policies as Owner may direct from time
to time or as specified on Exhibit A.

 

  P.

Reporting.

(1) Monthly Financial Reporting Package. Not later than the 20th day of each
month, Manager shall cause to be delivered to Owner at least two copies of the
standard reporting package and the specific financial and property information
and reports set forth on Exhibit B. Manager acknowledges that the transmittal
and specific financial statements and/ or schedules required by Owner are
subject to change from time to time and may vary based on specific Property or
portfolio requirements. All such reports shall be in a form prescribed by the
Owner. In addition, Manager shall prepare any forms required by Owner to
facilitate the input of financial information into Owner’s accounting system.

(2) Final Accounting. Following the expiration or earlier termination of this
Agreement, by virtue of the termination of this Agreement by Owner or Owner JV
for cause or otherwise, Manager shall nonetheless be responsible for preparing a
final accounting within sixty (60) days of said expiration or earlier
termination for any or all Properties subject to such termination or expiration.
Such final accounting shall set forth all current income, all current expenses
and all other expenses

 

11



--------------------------------------------------------------------------------

contracted for on Owner’s or Owner JV’s behalf but not yet incurred in
connection with the applicable Property(ies). The final accounting shall also
include all other items reasonably requested by Owner.

(3) Certification. All financial statements other than those audited by the
Owner’s or Owner JV’s independent public accounting firm shall be certified by
an officer of Manager as true and correct in all respects and fairly presenting
the financial results of the operation of the Properties.

(4) Other Reports and Statements. Manager will furnish to Owner, at Manager’s
expense, as promptly as practicable, such other reports, statements and other
information with respect to the operations of the Properties as Owner may
reasonably request from time to time.

Q. Budgets and Leasing Plans. Not later than October 1 of each calendar year,
Manager shall prepare and submit to the Owner for its approval an operating
budget and, if Manager is also the leasing agent, a marketing and leasing plan
on the Properties for the calendar year immediately following such submission.
The budget and leasing plan shall be in the form of the budget and plan approved
by the Owner prior to the date thereof and shall note (1) how the property will
be managed and leased, (2) market conditions, (3) demographics, (4) annual
planned maintenance schedule, (5) major leasing assumptions, (6) detail
schedules for all revenue and expense items with assumptions, and (7) capital
expenditure plans. As often as reasonably necessary during the period covered by
any such budget, Manager may submit to the Owner for its approval an updated
budget or plan incorporating such changes as shall be necessary to reflect cost
over-runs and the like during such period. If the Owner does not disapprove any
such budget within 30 days after receipt thereof by the Owner, such budget shall
be deemed approved. If the Owner shall disapprove any such budget or plan, it
shall so notify Manager within said 30-day period and explain the reasons
therefor.

R. Governmental Approvals. Obtain all governmental approvals and permits
necessary for the operation of the Properties and recommend to Owner such
actions or steps as are necessary to cause the Properties to comply with any and
all applicable laws, regulations, ordinances, orders and directives of federal,
state or local governmental authorities;

S. Coordination with Property Manager. To the extent Manager is not also the
leasing agent performing the functions described in Section 2.5, Manager will
coordinate and cooperate with the leasing agent of the respective Property(ies)
to ensure the full leasing and efficient operation of the Properties.

T. Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems advisable or necessary for the efficient and
economic management, operation and maintenance of the Properties.

 

12



--------------------------------------------------------------------------------

 

2.5. Specific Duties as Leasing Agent. Manager’s duties as leasing agent for any
of the Properties indicated on a Property Amendment (and only such Properties)
as being subject to the leasing agent services as provided herein include the
following:

A. Leasing Functions. Manager will coordinate the leasing of the Properties and
negotiate and use reasonable commercial efforts to secure executed leases from
qualified tenants for available space in the Properties. Such leases must be
consistent with form and terms approved by Owner. Manager will use its
reasonable commercial efforts to bring about complete leasing of the Properties.
Manager shall be responsible for the hiring of all leasing agents, as necessary
for the leasing of the Properties, and to otherwise oversee and manage the
leasing process on behalf of the Owner. Such duties include, without limitation,
(1) the preparation and distribution of listings to potential tenants in the
market, as well as to reputable and active real estate agents within a
reasonable effective area surrounding each Property and (2) the supplying of
sufficient information to cooperating agents to enable them at all times to
promote the rental of the Properties. Advisor, Owner, and Owner JV agree to
refer to Manager all offerings and inquiries it receives regarding leasing
activity at the Properties.

B. Advertising. Owner authorizes Manager to advertise and to place signage on
the Properties regarding the leasing, provided, that, such signage complies with
all applicable governmental laws, regulations and requirements. Manager, at its
expense, will provide its marketing package, signage and a two-sided flyer. Any
additional advertising and promotion will be done at Owner’s (or Owner JV’s)
expense pursuant to a program and budget agreed upon by Owner and Manager.

C. Payments. Manager will pay such other reimbursable expenses and costs as
Owner has approved and deems advisable or necessary for the efficient and
economic leasing of the Properties.

D. Coordination with Property Manager. To the extent Manager is not also the
property manager performing the functions described in Section 2.4, Manager will
coordinate and cooperate with the property manager of the respective
Property(ies) to ensure the full leasing and efficient operation of the
Properties.

E. Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems reasonably advisable or necessary for the
efficient and economic leasing of the Properties.

2.6. Specific Duties as Construction Manager. Manager’s duties as construction
manager for any of the Properties indicated on a Property Amendment (and only
such Properties) as being subject to the construction management services as
provided herein include the following:

 

13



--------------------------------------------------------------------------------

 

  A.

General.

(1) The Manager shall secure or assist in securing all licenses, registrations,
or permits required by law and shall comply with all ordinances, laws, orders,
codes, rules, and regulations pertaining to building of an Improvement or the
services described herein.

(2) In the event a project is suspended for a period of more than thirty (30)
days, Manager shall have the right to re-assign the personnel managing such
project to other projects, and upon resumption of the project, the Manager shall
be given a reasonable amount of time to assign new personnel to the management
of the project. In addition, the compensation of the Manager shall be equitably
adjusted to account for the suspension of services. If the project is abandoned
at any time for any reason, Owner shall give Manager written notice of such
decision, and Owner shall pay the Manager for amounts due under this Agreement
through the date of abandonment, and for any costs, expenses and damages
incurred by Manager as a result of the abandonment of the project.

(3) Manager shall enter into or renew, in the name and on behalf of Owner, in
its capacity as construction manager, contracts for capital repairs and
maintenance as well as vendor contracts; provided that any such contract entry
or renewal shall be subject to the reasonably anticipated payments under such
contracts being either within the scope of the approved budget for such year for
the applicable Property or being specifically approved in writing by Owner.

B. Duties with Respect to New Construction, Tenant Improvements, and
Redevelopments. Manager will perform the following duties for construction of
Improvements on undeveloped land (“New Construction”) and for construction of
Improvements that are to be made at the direction of, or in conformity with
Lease obligations to, tenants (“Tenant Improvements”) or for the improvement to
Improvements that change the size or nature of such Improvements or for the
redevelopment of Improvements (collectively, “Redevelopments”):

(1) Provide updated and detailed project budgets to the Owner.

(2) Arrange for, coordinate, supervise and advise the Owner with respect to the
selection of architects, contractors, design firms and consultants, and the
execution of design, construction and consulting contracts.

(3) Review design documents, and drafts thereof, submitted by the architect or
other consultants, and notify Owner in writing of any mistakes, errors or
omissions that the Manager observes in the documents

 

14



--------------------------------------------------------------------------------

and any recommendations it may have with respect to such mistakes, errors or
omissions.

(4) Evaluate and make recommendations to the Owner concerning cost estimates
prepared by others.

(5) Review and evaluate proposed schedules for construction.

(6) Procure subcontractors through a minimum of three quotes for any jobs
estimated to involve in excess of $50,000.

(7) Coordinate the work of subcontractors.

(8) Monitor the progress of construction.

(9) Endeavor to identify any deficiencies in the work performed by
subcontractors.

(10) Provide Owner with monthly written status reports.

(11) Advise the Owner with respect to alterations and modifications in any
design documents submitted by the architect or other consultants that may be in
the Owner’s interest, including obtaining advantages in terms of cost savings,
scheduling, leasing, operation and maintenance issues and other matters
affecting the overall benefit of the project.

(12) Review and advise Owner on change order proposals and requests for
additional services submitted to the Owner.

(13) Schedule, coordinate, and attend necessary or appropriate project meetings.

(14) Monitor and coordinate punch list preparation and resolution by the
subcontractors.

(15) Make recommendations to Owner concerning, and monitor, the use of the site
by subcontractors, particularly as it relates to staging and storage, ingress
and egress, temporary signage, fencing, barricades, restrictions on hours of
operation, safety considerations and similar considerations.

(16) Coordinate, monitor, supervise and advise the Owner with respect to
preparation, execution, completion and filing of project-related documents,
including, but not limited to, contracts, permit applications, licenses,
certifications, zoning requirements, land use restrictions, governmental filings
applicable to the Project and any other similar documents.

 

15



--------------------------------------------------------------------------------

 

(17) Review and advise the Owner with respect to draw requests submitted on the
project.

(18) Upon completion of construction, walk the completed New Construction,
Tenant Improvements, or Redevelopments with the Owner to ensure that everything
has been completed in accordance with the specifications. Manager shall cause
the subcontractors to repair or replace any items that are determined to be
deficient during this walk.

(19) As instructed by the Owner, perform additional related project management
functions.

(20) Collect warranties and operation manuals, certificates, guarantees,
as-builts and any similar documentation for the benefit of the Owner.

C. Duties with Respect to New Construction and Redevelopments. Manager will
perform the following duties with respect to New Construction and
Redevelopments:

(1) Provide Owner with a budget for each Improvement to be built prior to
beginning construction of the respective Improvement.

(2) Meet on a regular basis with Owner’s leasing agents and representatives of
prospective tenants.

(3) Arrange for, coordinate, supervise and advise the Owner with respect to
various development services prior to design and construction of the Project,
including due diligence, site investigations, land use and zoning matters, and
similar development services.

D. Duties with Respect to Tenant Improvements. Manager will perform the
following duties related to Tenant Improvements:

(1) Arrange for and supervise the performance of all installations and
improvements in space leased to any tenant which are either expressly required
under the terms of a Lease of such space or which are customarily provided to
tenants.

(2) Meet with tenants and prospective tenants and their architects, engineers,
consultants and contractors to facilitate design and construction of leasehold
improvements.

(3) Maintain separate files as to each tenant, and thereby document the entire
design and construction process for each tenant.

(4) Compile and disseminate such data regarding each tenant as Owner may
reasonably require.

 

16



--------------------------------------------------------------------------------

 

E. Duties with Respect to Tenant Directed Improvements. Manager will perform the
following duties for construction of Improvements that are to be made by or
under the supervision of tenants (“Tenant Directed Improvements”)

(1) Schedule, coordinate, and attend necessary or appropriate project meetings.

(2) Review and evaluate lease exhibit language that identifies the scope and
nature of tenant construction of the Tenant Directed Improvements.

(3) Meet with tenants and prospective tenants and their architects, engineers,
consultants and contractors to facilitate design and construction of Tenant
Directed Improvements.

(4) Review tenant construction documents for compliance with landlord criteria
and requirements applicable to the Tenant Directed Improvements.

(5) Review and evaluate proposed schedules for tenant construction.

(6) Coordinate delivery of shell space to tenants for construction of Tenant
Directed Improvements.

(7) Observe tenant construction with attention to adherence of actual
construction with construction documents.

(8) Evaluate and make recommendations to Owner concerning the coordination of
tenant work and any landlord work.

(9) Make recommendations to Owner concerning, and monitor, the use of the site
by tenant contractors, particularly as it relates to staging and storage,
ingress and egress, temporary signage, fencing, barricades, restrictions on
hours of operation, safety considerations and similar considerations.

(10) Monitor the progress of tenant construction, and verify such key aspects of
tenant construction such as compliance with scheduling requirements, compliance
with rules and regulations of the Owner, verifying the tenant has obtained
proper permits, etc.

(11) Serve as an information conduit to the Owner from the tenants’ consultants
and contractors when questions arise as to matters at the project site, and
ensure that questions and issues are being addressed in a timely manner.

 

17



--------------------------------------------------------------------------------

 

(12) Ensure that tenant design and construction properly ties into building
systems and does not adversely affect their proper operation.

(13) Review and make recommendations to Owner concerning any requests by tenants
for draws against allowances established by Owner or Owner JV.

(14) Maintain separate files as to each tenant, and thereby document the entire
design and construction process for each tenant.

(15) Compile and disseminate such data regarding each tenant as Owner may
reasonably require.

 

  3.

Expenses.

3.1. Owner’s Expenses. Except as otherwise specifically provided, all costs and
expenses incurred hereunder by Manager in fulfilling its duties to Owner and
Owner JV shall be for the account of and on behalf of Owner and Owner JV. Such
costs and expenses may include reasonable wages and salaries and other
employee-related expenses of all on-site and off-site employees of Manager who
are engaged in the operation, management, maintenance, leasing, construction, or
access control of the Properties, including taxes, insurance and benefits
relating to such employees, and legal, travel and other out-of-pocket expenses
which are directly related to the management of specific Properties. Manager
shall also allocate a portion of its office, administrative and supplies expense
to the extent directly related to the foregoing reimbursable expenses. All costs
and expenses for which Owner or Owner JV is responsible under this Agreement
shall be paid by Manager out of an Account. In the event said account does not
contain sufficient funds to pay all said expenses, Owner or Owner JV shall fund
all sums necessary to meet such additional costs and expenses.

3.2. Manager’s Expenses. Manager shall, out of its own funds, pay all of its
general overhead and administrative expenses not allocable pursuant to the
second or third sentence of the preceding Section 3.1.

4. Manager’s Compensation. For the services provided related to each Property
included on a Property Amendment, Owner will pay Manager a fee (collectively,
the “Management Fees”) as provided in this Section 4.

4.1. Property Management Fee. For each Property for which Manager provides
property management services, Owner shall pay Manager a management fee as set
forth in the Property Amendment which will be based on the gross monthly income
actually collected from each Property for the preceding month. For all purposes
hereof, “gross monthly income” shall mean the total gross monthly collections
received from a Property, including, without limitation, rents (and any interest
or penalties accrued thereon), and miscellaneous gross income items of Owner, as
applicable; provided, however, “gross monthly income” specifically excludes:

 

18



--------------------------------------------------------------------------------

 

A. Interest paid on any depository accounts, including all Accounts and any
Accounts holding security deposits;

B. Security deposits unless and not until such deposits are applied as rental
income upon termination of a lease;

C. Parking revenues when a third party operator is engaged, sales taxes, taxes
paid in lieu of ad valorem taxes, and termination payments, except to the extent
of previously uncollected rent or termination payments based in part on and to
the extent of the remaining rent payable pursuant to a lease terminated prior to
its stated expiration date;

D. Imputed revenue related to employee occupied Improvements or spaces and space
allocated or utilized for administrative purposes such as office use or model
Improvements;

E. Rents paid in advance of the due date until the month in which such payments
are to apply as rental income;

F. Monies collected for any capital items that are paid by tenants (such as
tenant finish or other improvements); and

G. Proceeds from a sale, refinancing, condemnation, hazard or liability
insurance, title insurance, tax abatement awards of all or any portion of a
Property, other than rental loss insurance payments.

Unless otherwise directed by Owner, Manager shall be entitled to withdraw its
compensation pursuant to this Section directly from an Account monthly in
arrears, on the tenth (10th) day of each calendar month, except for the
reporting period during which this Agreement is terminated, in which case Owner
will pay Manager the prorated fees due to Manager for the month of termination.

4.2. Leasing Commissions. For each Property for which Manager provides leasing
agent services, Owner shall pay Manager fees as follows:

 

  A.

Leasing Commissions.

(1) New Lease Commission. For each Property for which Manager serves as leasing
agent, Owner will pay Manager, for each new tenant lease entered into during the
term hereof, a commission equal to the percentage specified in the related
Property Amendment of the Rent payable during the term (not to exceed ten (10)
years). No commission shall be payable as to any portion of the initial term
beyond ten (10) years. As used herein, “Rent” is defined as the total base
rental and operating expenses (but excluding future increases in operating
expenses) actually to be paid to Owner by the tenant during the applicable term
of the lease; and the calculation of the total base rental specifically
incorporates, at a value of zero, any installments of base rental that the
tenant is not required to

 

19



--------------------------------------------------------------------------------

pay as an inducement to enter into the lease (i.e. free rent). Payments shall be
as negotiated between the Owner and Manager and as set forth on the Property
Amendment.

(2) Renewal Commissions. Owner shall pay to Manager a commission equal to the
percentage specified in the related Property Amendment of the Rent to be paid by
the tenant during the term of any renewal or extension of any tenant lease;
provided, however, that no commission shall be payable as to any portion of such
renewal or extension term beyond ten (10) years. For purposes of this
subsection 4.2.A(2), a renewal shall include (i) a renewal of any tenant lease
in a Property pursuant to a new agreement that is executed during the term of
this Agreement and (ii) a renewal of an existing tenant lease pursuant to a new
agreement that is executed during the term of this Agreement and prior to the
expiration of the term of the existing tenant lease. Renewal commissions shall
be paid out within thirty (30) days of the execution of the applicable renewal
or extension.

(3) Expansion Commissions. Owner shall pay to Manager a commission equal to the
percentage specified in the related Property Amendment of the Rent to be paid by
the tenant with respect to expansion space in a Property for the remaining
portion of the initial lease term; provided, however, that no commission shall
be payable as to any portion of the remainder of such lease term beyond ten (10)
years. For purposes of this subsection 4.2.A(3), an expansion shall include
(i) an expansion of any tenant lease in the Property pursuant to a new agreement
that is executed during the term of this Agreement and (ii) an expansion of an
existing tenant lease pursuant to a new agreement that is executed during the
term of this Agreement and prior to the expiration of the term of the existing
tenant lease. Expansion commissions shall be paid out within thirty (30) days of
the execution of such expansion.

(4) Co-Brokerage. As the exclusive leasing agent for the Properties, Manager
shall cooperate with any independent, affiliated or non-affiliated licensed real
estate brokers or agents and may offer co-agency but not sub-agencies with
respect to the leasing of the Properties. Notwithstanding any language to the
contrary contained in this Section 4.2 providing for a fee or commission to be
paid to Manager, in the event that any such independent, affiliated or
non-affiliated brokers participates, in good faith (and has a rightful claim to
a brokerage commission), as a procuring cause of a tenant lease or any renewal,
extension, expansion or other modification of any tenant lease with respect to
which Manager would otherwise be due a commission pursuant to
subsections 4.2.A(1) through 4.2.A(3), above (such broker or agent being
hereinafter referred to as “Co-Agent”), then the commission payable by Owner
shall only be as set forth on the Property Amendment under

 

20



--------------------------------------------------------------------------------

“Co-Brokerage Commissions.” Any such commissions shall be shared between Manager
and Co-Agent as they shall agree.

B. Pending Leases. Within fifteen (15) days after the expiration or earlier
termination of this Agreement, Manager shall deliver to Owner a list of all
parties to whom Manager has presented a bona fide “Letter of Proposal” or has
otherwise taken substantial and material steps evidenced in a manner acceptable
to Owner, in Owner’s reasonable discretion, with respect to a good faith effort
to enter into a lease at a Property during the term of this Agreement regarding
the possible leasing of space in a Property, or a possible renewal, extension or
of any existing tenant lease covering space in a Property. Owner agrees that it
will pay the commission that would otherwise be due in accordance with
Section 4.2.A hereof in the event Owner or its successor or assign enters into
any lease with any tenant validly included in Manager’s list or any affiliate
thereof, or enters into any renewal, extension or expansion of an existing
tenant lease included in Manager’s list so long as negotiations commence and are
a final written agreement is executed by all necessary parties during one
hundred eighty (180) days after such expiration or termination of this
Agreement. Owner covenants and agrees that it shall not delay entering into any
lease, or any renewal, extension or expansion thereof, for the purpose of
depriving Manager of any commission due Manager pursuant to this Section 4.2.B.

4.3. Construction Management Fees. For each Property for which Manager provides
construction management services (including without limitation capital projects,
new construction, tenant directed improvements, and redevelopment), Manager
shall be entitled to fees as provided in the appropriate Property Amendment.

4.4. Audit Adjustment. If any audit of the records, books or accounts relating
to the Properties discloses an overpayment or underpayment of Management Fees,
Owner, Owner JV, or Manager shall promptly pay to the other party the amount of
such overpayment or underpayment, as the case may be. If such audit discloses an
overpayment of Management Fees for any fiscal year of more 10% of the correct
aggregate Management Fees for such fiscal year, Manager shall bear the cost of
such audit.

 

  5.

Insurance And Indemnification.

 

  5.1.

Insurance to be Carried.

A. Manager shall cause to be obtained and kept in full force and effect (or
confirm that another Person has done so) at Owner’s or Owner JV’s expense
insurance (1) on the Properties and (2) on activities at the properties against
such hazards as Owner and Manager shall deem appropriate. Such policies shall
name Owner (and Owner JV, if applicable) and Manager as insureds on a primary,
non-contributory basis. If Owner directs in writing, Manager shall procure, for
the Properties for which Manager is property manager, insurance that is
sufficient to comply with the Leases and the Ownership Agreements. All liability
policies

 

21



--------------------------------------------------------------------------------

shall provide sufficient insurance satisfactory to both Owner and Manager and
shall contain waivers of subrogation for the benefit of Manager and the
applicable Owner and/or Owner JV.

B. During the term of this Agreement, Manager, as a reimbursable cost to the
same extent as provided in Section 3.1 under this Agreement, shall maintain in
full force and effect the following kinds of insurance and levels of coverage:

(1) Commercial general liability and excess liability, which is similar in scope
of coverage to that maintained by other like property management firms with
insurance limits of liability of not less than Five Million Dollars
($5,000,000.00), combined single limits covering both bodily injury (including
death) and property damage, and including contractual liability coverage. Such
coverage shall be maintained under the blanket insurance program secured by the
Advisor for the benefit of the Owner, covering the Manager as an insured.
However, in the event Owner elects for a separate insurance placement, Manager
shall secure commercial general liability and excess liability as stated above,
naming Owner and/or Owner JV as an additional insured on an excess basis and non
contributory for claims arising out of Manager’s negligence to the extent
coverage is available and terms and conditions are favorable to both Owner
(and/or Owner JV) and Manager;

(2) Workers’ compensation and employer’s liability insurance in the amount not
less than required by applicable laws, covering all employees of Manager who are
engaged in any work under this Agreement;

(3) Commercial automobile liability insurance covering both owned and non-owned
vehicles, with limits of not less than $1,000,000 for bodily injury and property
damage, when the services to be performed require the use of a motor vehicle;
and

(4) Crime/Employee dishonesty insurance with limits not less than one million
dollars ($1,000,000).

C. Unless otherwise approved in writing by the Owner (or Owner JV, as
applicable), if any work under this Agreement is subcontracted as permitted
herein, or if any work is to be done by independent contractors, Manager shall
include in each subcontract a provision that the independent contractor shall
maintain, or (in the absence of a subcontract) otherwise require such
independent contractor to maintain, the following insurance:

(1) General liability insurance in the minimum amount of One Million Dollars
($1,000,000.00), combined single limit, covering both

 

22



--------------------------------------------------------------------------------

bodily injury (including death) and property damage naming Manager, Advisor and
Owner (or Owner JV as applicable) as additional insureds.

(2) Workers’ compensation and Employer’s liability insurance as required by
applicable laws.

Manager shall also require such independent contractors to provide
indemnification as is customary in the discretion of the Manager. Manager may
require other insurance as it deems appropriate in the circumstances for
independent contractors. Manager shall obtain certificates of insurance from all
independent contractors.

D. Upon written request, evidence of insurance and other documentation shall be
provided to all parties confirming insurance coverage is in effect as required
under the above clauses. Manager shall also make available, on Owner’s written
request, copies of certificates of insurance from any independent contractors.

5.2. Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance which is in effect or
for which application has been made. Manager shall use its best efforts to
comply with all requirements of insurers.

5.3. Accidents and Claims. With respect to Properties for which Manager is
property manager, and with respect to Properties for which manager is
construction manager, Manager shall promptly investigate and shall report in
detail to Owner and insurance carriers as applicable all accidents, claims for
damage relating to the ownership, operation or maintenance of the Properties,
and any damage or destruction to the Properties and the estimated costs of
repair thereof, and shall prepare for approval by Owner all reports required by
an insurance company in connection with any such accident, claim, damage, or
destruction. Such reports shall be given to Owner promptly and any report not so
given within 10 days after the occurrence of any such accident, claim, damage or
destruction shall be noted in the monthly report delivered to Owner pursuant to
Section 2.4.P(1). Upon written direction from Owner, Manager shall settle any
claim against an insurance company arising out of any policy and, in connection
with such claim, shall execute proofs of loss and adjustments of loss and to
collect and receipt for loss proceeds.

 

  5.4.

Indemnification.

A. Wells Core OP shall indemnify and hold harmless the Manager and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the

 

23



--------------------------------------------------------------------------------

laws of the State of Delaware, the limited partnership agreement of Wells Core
OP, or as specifically provided otherwise in this Agreement. Notwithstanding the
foregoing, the Manager shall not be entitled to indemnification or be held
harmless pursuant to this Section 5.4.A for any activity for which the Manager
shall be required to indemnify or hold harmless Wells Core OP pursuant to
Section 5.4.B or pursuant to another specific provision of this Agreement. Any
indemnification of the Manager may be made only out of the net assets of Wells
Core OP and not from the partners of Wells Core OP.

B. The Manager shall indemnify and hold harmless the Owner and Owner JV from
contract or other liability, claims, damages, taxes or losses and related
expenses including attorneys’ fees, to the extent that such liability, claims,
damages, taxes or losses and related expenses are not fully reimbursed by
insurance and are incurred by reason of the Manager’s bad faith, fraud, willful
misfeasance, misconduct, reckless disregard of its duties, gross negligence, or
material breaches of this Agreement.

 

  6.

Term, Termination.

6.1. Term. This Agreement shall commence on the date first above written and
shall continue until terminated in accordance with the earliest to occur of the
following:

A. One year from the date of the commencement of the term hereof. However, this
Agreement will be automatically extended for an additional one-year period at
the end of each year unless Owner or Manager gives sixty (60) days written
notice of its intention to terminate the Agreement;

B. Sixty (60) days after prior written notice of intention to terminate the
Agreement given by Owner or Manager; or

C. Immediately upon the occurrence of any of the following:

(1) A decree or order is rendered by a court having jurisdiction (A) adjudging
Manager as bankrupt or insolvent, or (B) approving as properly filed a petition
seeking reorganization, readjustment, arrangement, composition or similar relief
for Manager under the federal bankruptcy laws or any similar applicable law or
practice, or (C) appointing a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of Manager or a substantial part of the property of
Manager, or for the winding up or liquidation of its affairs, or

(2) Manager (A) institutes proceedings to be adjudicated a voluntary bankrupt or
an insolvent, (B) consents to the filing of a bankruptcy proceeding against it,
(C) files a petition or answer or consent seeking reorganization, readjustment,
arrangement, composition or relief under any similar applicable law or practice,
(D) consents to the filing of any such petition, or to the appointment of a
receiver or liquidator or

 

24



--------------------------------------------------------------------------------

trustee or assignee in bankruptcy or insolvency for it or for a substantial part
of its property, (E) makes an assignment for the benefit of creditors, (F) is
unable to or admits in writing its inability to pay its debts generally as they
become due unless such inability shall be the fault of Owner, or (G) takes
corporate or other action in furtherance of any of the aforesaid purposes.

Upon termination, the obligations of the parties hereto shall cease, provided
that Manager shall comply with the provisions hereof applicable in the event of
termination and shall be entitled to receive all compensation which may be due
Manager up to the date of such termination and as may otherwise be provided in
this Agreement, and provided, further, that if this Agreement terminates
pursuant to Section 6.1.C above, Owner shall have other remedies as may be
available at law or in equity.

6.2. Manager’s Obligations after Termination. Upon the termination of this
Agreement, Manager shall have the following duties:

A. Manager shall deliver to Owner, or its designee, all books and records
(including data files in magnetic or other similar storage media but
specifically excluding any licensed software) with respect to the Properties.

B. Manager shall transfer and assign to Owner (or Owner JV, if applicable), or
its designee, all service contracts and personal property relating to or used in
the operation and maintenance of the Properties, except personal property paid
for and owned by Manager. Manager shall also, for a period of sixty (60) days
immediately following the date of such termination, make itself available to
consult with and advise Owner, or its designee, regarding the operation,
maintenance and leasing of the Properties.

C. Manager shall render to Owner an accounting of all funds of Owner and Owner
JV in its possession and shall deliver to Owner a statement of Management Fees
claimed to be due Manager and shall cause funds of Owner and Owner JV held by
Manager relating to the Properties to be paid to Owner and Owner JV or their
designees and shall assist in the transferring of approved signatories on all
Accounts.

 

  7.

Miscellaneous.

7.1. Notices. All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given when delivered in person or
on the fifth day after its mailing by either party by registered or certified
United States mail, postage prepaid and return receipt requested, to the other
party, at the addresses set forth after their respect name below or at such
different addresses as either party shall have theretofore advised the other
party in writing in accordance with this Section 7.1.

 

Owner:

   WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P.

 

25



--------------------------------------------------------------------------------

   C/O WELLS CORE OFFICE INCOME REIT, INC.    6200 The Corners Parkway   
Norcross, Georgia 30092    WELLS CORE OFFICE INCOME REIT, INC.    6200 The
Corners Parkway    Norcross, Georgia 30092

With copy to Advisor:

   WELLS REAL ESTATE ADVISORY SERVICES III, LLC    C/O WELLS CAPITAL, INC.   
Attn: Managing Director, Asset Management    6200 The Corners Parkway   
Norcross, Georgia 30092

Manager:

   WELLS MANAGEMENT COMPANY, INC.    Attn: Managing Director, Property Services
   6200 The Corners Parkway    Norcross, Georgia 30092

7.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

7.3. Assignment. Manager may delegate partially or in full its duties and rights
under this Agreement but only with the prior written consent of Owner, except
that Manager may delegate partially or in full its duties and rights under this
Agreement to a wholly owned subsidiary of Manager without Owner’s consent, as
long as Manager remains liable for the performance of such subsidiary’s
obligations hereunder. Except as provided in the immediately preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.

7.4. No Waiver. The failure of Owner to seek redress for violation or to insist
upon the strict performance of any covenant or condition of this Agreement shall
not constitute a waiver thereof for the future.

7.5. Amendments. This Agreement may be amended only by an instrument in writing
signed by the party against whom enforcement of the amendment is sought.

7.6. Headings. The headings of the various subdivisions of this Agreement are
for reference only and shall not define or limit any of the terms or provisions
hereof.

7.7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

 

26



--------------------------------------------------------------------------------

 

7.8. Entire Agreement. This Agreement and the related Property Amendments and
Exhibits hereto contains the entire understanding and all agreements between
Owner and Manager respecting the management of the Properties. There are no
representations, agreements, arrangements or understandings, oral or written,
between Owner and Manager relating to the management of the Properties that are
not fully expressed herein.

7.9. Disputes. If there shall be a dispute between Owner and Manager relating to
this Agreement resulting in litigation, the prevailing party in such litigation
shall be entitled to recover from the other party to such litigation such amount
as the court shall fix as reasonable attorneys’ fees.

7.10. Other Activities of Manager.

A. General. Nothing herein contained shall prevent the Manager from engaging in
other activities or business ventures, whether or not such other activities or
ventures are in competition with Owner or the business of Owner, including,
without limitation, property management activities for other Persons (including
other REITs) and the provision of services to other programs advised, sponsored
or organized by the Manager or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of the
Manager or its Affiliates to engage in any other business or to render services
of any kind to any other partnership, corporation, firm, individual, trust or
association. The Manager may, with respect to any investment in which the Owner
is a participant, also render advice and service to each and every other
participant therein. The Manager shall report to the board of directors of Wells
Core REIT the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or could create a conflict
of interest between the Manager’s obligations to Owner and its obligations to or
its interest in any other partnership, corporation, firm, individual, trust or
association.

B. Policy with Respect to Allocation of Tenant Rental Opportunities. Before the
Manager markets leasable space owned by another Wells-sponsored program to a
prospective tenant, the needs of which would in the Manager’s judgment be met by
leasable space owned by Owner, the Manager shall determine in its sole
discretion that the prospective tenant’s needs would be better met by leasable
space owned by another owner. In the event that the Manager is marketing to a
prospective tenant whose needs would, in the sole discretion of the Manager,
equally be met by leasable space owned by Owner and another Wells-sponsored
program, then the Manager may more aggressively market the leasable space owned
by the other program if it has had the longest period of time elapse since space
owned by it was aggressively marketed by Manager. The Manager will use its
reasonable efforts to fairly allocate prospective tenant opportunities in
accordance with such allocation method and will promptly disclose any material
deviation from such policy or the establishment of a new policy, which shall be
allowed provided (1) the board of directors of Wells Core REIT is provided with
notice of such policy at least 60 days prior to such policy becoming effective
and

 

27



--------------------------------------------------------------------------------

(2) such policy provides for the reasonable allocation of prospective tenant
marketing opportunities among such programs. The Manager shall provide the
Conflicts Committee with any information reasonably requested so that the
Conflicts Committee can insure that the allocation of prospective tenant
marketing opportunities is applied fairly. Nothing herein shall be deemed to
prevent the Manager or an Affiliate from marketing leasable space that it may
own rather than aggressively marketing space owned by Owner or another
Wells-sponsored program so long as the Manager is fulfilling its obligation to
market vacant space owned by Owner in a manner consistent with the policies and
objectives of the Owner.

7.11. Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Person or circumstance shall, to any extent, be held
to be invalid or unenforceable, then the remainder of this Agreement, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held to be invalid or unenforceable, shall
not be affected thereby, and each term, covenants or condition of this Agreement
shall be valid and shall be enforced to the fullest extent permitted by law.

[Signatures appear on next page]

 

28



--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Property Management, Leasing
and Asset Management Agreement as of the date first above written.

 

WELLS CORE REIT:

WELLS CORE OFFICE INCOME REIT, INC.

By:

 

/s/ Douglas P. Williams

Name:

 

Douglas P. Williams

Title:

 

Executive Vice President

OWNER:

WELLS CORE OFFICE INCOME OPERATING

PARTNERSHIP, L.P.

By:

  Wells Core Office Income REIT, Inc. (as General Partner of Wells Core Office
Income Operating Partnership, L.P.)

By:

 

/s/ Douglas P. Williams

Name:

 

Douglas P. Williams

Title:

 

Executive Vice President

ADVISOR:

WELLS REAL ESTATE ADVISORY SERVICES III, LLC

By:

  Wells Real Estate Funds, Inc., its sole member

By:

 

/s/ Douglas P. Williams

Name:

 

Douglas P. Williams

Title:

 

Vice President

MANAGER:

WELLS MANAGEMENT COMPANY, INC.

By:

 

/s/ Douglas P. Williams

Name:

 

Douglas P. Williams

Title:

 

Vice President

 

29



--------------------------------------------------------------------------------

 

Exhibit A

Additional Accounting Policies

 

A-1



--------------------------------------------------------------------------------

 

Exhibit B

Monthly Reporting Package Contents

For the current month and year to date, statements presenting, on a comparative
basis, actual to budget (and/or forecast or other projections), including
variance explanations for material variances:

1. Executive Summary (operations, leasing, capital, tenant/market issues, other)

2. Balance Sheet

3. Income Statement

4. Trial Balance – Month Activity

5. Trial Balance – YTD Balances

6. General Ledger

7. Copies of all bank statements & reconciliations.

8. Aged Receivables and Delinquencies Report

9. Check Register

10. Rent Roll

11. Schedule of Capital Additions.

12. Schedule of Depreciation

13. Schedule of Tenant Security Deposits

14. Support Schedules for Asset & Liability accounts (Accrued Receivables,
Prepaid Expenses, Other Assets, Accrued Operating Expenses, Accrued Real Estate
Taxes, Accrued Interest, Other Liabilities, etc.)

15. MTD & YTD variance report with explanations

16. All reports should be provided using the Wells Chart of Accounts

17. List of any material accrual adjustment that may have been missed on the
last business day of each month

 

B-1



--------------------------------------------------------------------------------

 

Exhibit C

Wells Core Office Income REIT, Inc.

Master Property Management, Leasing

and Construction Management Agreement

Form of Property Amendment

Property Description:                             
                                         
                                         
                                         
                                                                 

                                                                           
                                         
                                         
                                         
                                                             

                                                                
                                         
                                         
                                         
                                                                        

Commencement Date:                                

Services to be Provided:

 

¨

Property Management Services as specified in Section 2.4 of the Property
Management, Leasing, and Construction Management Agreement except as specified
below:

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

Reserve for Property $                     (per Section 2.4.K(1)(d) of
Agreement)

Maintenance or repair costs threshold (if other than $10,000):
$                     (per Section 2.4.E(3))

Maintenance supplies aggregate purchase price threshold (if other than $5,000):
$ (per Section 2.4.E(4))

 

¨

Leasing Agreement duties as specified in Section 2.5 of the Property Management,
Leasing, and Construction management Agreement except as specified below:

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

 

                    

Manager
Initials

     

Owner
Initials


C-1



--------------------------------------------------------------------------------

Property Amendment (continued)

 

 

¨

Construction Management Services as specified in Section 2.6 of the Property
Management, Leasing, and Construction Management Agreement except as specified
below. In particular, the construction management will include the following
(add attachments as necessary):

                                                                           
                                         
                                         
                                         
                                                             

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

 

                    

Manager
Initials

     

Owner
Initials


C-2



--------------------------------------------------------------------------------

Property Amendment (continued)

 

 

Fees:

 

¨

Property Management Fee:                      %, as specified in Section 4.1

 

¨

Property Management Fee (other calculation):                                 

 

¨

Leasing Agreement Fees:                                 

 

¨

Lease Up Fee:                                 

 

  ¨

New Lease Commission Percentage (see Section 4.2.A(1)):
                                

 

  ¨

Renewal Commission Percentage (see Section 4.2.A(2)):
                                

 

  ¨

Expansion Commission Percentage (see Section 4.2.A(3)):
                                

 

  ¨

Co-Brokerage Commissions (see Section 4.2.A(4)):
                                

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

 

  ¨

Payment terms (if other than specified in Section 4.2):
                                

 

¨

Construction management Fees:

                                                                           
                                         
                                         
                                         
                                                             

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

                                                                
                                         
                                         
                                         
                                                                        

Examples:

 

¨

The Owner agrees to pay Manager a management fee in the amount of
$                     within fifteen (15) days of acceptance of the Improvement
by the Owner.

 

¨

As payment for the services to be performed by the Manager hereunder, Owner
shall pay the Manager a fee of                                 ($       
             ), to be paid on the first day of each month of the term of the
project in equal monthly installments of
                                ($                     ), plus reimbursable
expenses referenced in Section 3 of this Agreement.

 

¨

Manager agrees to collect and provide the Owner with invoices for the work
completed on the Improvement on a monthly basis unless the Owner and Manager
agree to a more frequent basis. Upon delivery of such invoices, the Owner will
be solely responsible for promptly paying the company or companies performing
the work. The contract form

 

                    

Manager
Initials

     

Owner
Initials


C-3



--------------------------------------------------------------------------------

Property Amendment (continued)

 

 

used by the Owner shall specify that Manager has no responsibility for payment.
Reimbursable expenses as described in Section 3 of this Agreement shall be
reimbursed to the Manager at cost plus ten percent (10%) and shall be billed on
a monthly basis.

 

¨

In connection with construction projects (capital projects, new construction,
tenant improvements, redevelopment, etc.) managed on behalf of the Owner,
Manager shall be paid a Construction Management Fee for supervision of the
project equal to a percentage of the hard and soft costs of the project as
follows:

 

  a)

    % of the project costs up to $                    ;

 

  b)

    % of the project costs greater than $                    , but less than
$                    ; and

 

  c)

    % of the project costs greater than $                    .

In connection with tenant improvement projects managed on behalf of a tenant,
Manager may negotiate a fee directly with the tenant. In connection with tenant
directed improvements managed by a tenant, or a tenant’s agent, Manager shall be
paid by the Owner a Construction Management Fee for supervision of the project
equal to              percent (            %) of the hard and soft costs.

 

OWNER:

Name of Owner:

 

 

By:

 

 

Name:

 

 

Title:

 

 

MANAGER:

WELLS MANAGEMENT COMPANY, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

                    

Manager
Initials

     

Owner
Initials


C-4